DETAILED ACTION
Introduction
This office action is in response to applicant’s arguments and remarks filed 5/5/2022. Claims 1-15 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see remarks, filed 12/28/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Li et al. (Li, US 2018/0060301), Yao et al. (Yao, Attention with Intention for a Neural Network Conversation Model), Wen et al. (A Network-based End-to-End Trainable Task-oriented Dialogue System), Yin et al. (Yin, Neural Generative Question Answering), Bellegarda et al. (Bellegarda, US 11,010,550), Sapoznik et al., (Sapoznik, US 9,715,496) and Pasupalak et al. (Pasupalak, US 2015/0066479). 
Li teaches obtaining dialog history information corresponding to the query statement, wherein the dialog history information comprises at least one round of dialog statements, including the query statement and a reply statement generated within a specified time and a place, and the attention vector is used to represent search intent including the specified time and the place in the dialog history information (ibid, paragraphs [0035, 0132-0133], Fig. 5 item 510, as his attention distribution vector based on specified entities, including specified time and place in the dialog history information).
Yao teaches an attention vector, encoder RNN, encoding the source input, decoder network, using an attention mechanism condition on the output from an intention RNN and predicted word in response to the source input.
Yin teaches a question and answering system using a neural network, with an attention mechanism, to generate an answer to a question, using a QA knowledgebase. 
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A deep learning based dialog method comprising: 
obtaining a query statement;
 encoding the query statement to obtain a first vector, wherein the first vector is a representation of the query statement; 
obtaining dialog history information corresponding to the query statement, wherein the dialog history information comprises at least one round of dialog statements, including the query statement and a reply statement generated within a specified time and a place;
composing an attention vector by using the first vector and a decoding status vector, wherein the decoding status vector is used to indicate a status of a decoder when a current word in a reply statement is output, and the attention vector is used to represent search intent including the specified time and the place in the dialog history information; 
making each dialog statement interact with the attention vector, so as to extract information related to the search intent from the dialog statement to obtain a plurality of result vectors; 
generating a to-be-decoded vector based on the plurality of result vectors; and 
decoding the to-be-decoded vector to obtain a next word in the reply statement.
Independent claims 6 and 11 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-5, 7-10 and 12-15 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
6/1/2022